Title: To James Madison from Tobias Lear, 22 October 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


22 October 1801, Cap Français. No. 13. Encloses decree of Toussaint opening some ports to neutrals. Has been too busy to make an intended trip to Port Républicain. Has received a letter from British agent Corbet complaining that American vessels clear from Jamaica for the U.S. then come to Saint-Domingue to buy produce with Jamaican profits. Has not replied in full but only stated that the repeal of the U.S. law permitting vessels to go to French territories put the island on same footing as other French dependencies. Wishes to eliminate any pretext for the British to seize U.S. ships engaged in coastal trade, which trade the governor allows and approves. Reports a local alarm at a rumored uprising but has received assurances from General Christophe, who is in command while General Moyse is at the eastern end of the island, that there is no cause for concern. Christophe attributes the discontent to the lack of discipline of some of the soldiers; the truth is the soldiers have been transporting idle blacks to the countryside for forced labor, which may result in opposition by the people.
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 4 pp.; docketed by Wagner as received 28 Nov. Enclosure not found, but Toussaint’s 29 Sept. decree was printed in the National Intelligencer, 30 Nov. 1801.


   A full transcription of this document has been added to the digital edition.
